Citation Nr: 1727051	
Decision Date: 07/13/17    Archive Date: 07/25/17

DOCKET NO.  12-16 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for degenerative joint disease of the left knee.

2.  Entitlement to a compensable initial evaluation for limited extension of the left knee.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel 

INTRODUCTION

The Veteran had active service from June 1969 to February 1973.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Petersburg, Florida.

This case was initially before the Board in January 2015.  In January 2015, the Board granted an effective date of November 13, 2009 for the award of service connection for degenerative joint disease of the left knee and remanded entitlement to an initial evaluation in excess of 10 percent for degenerative joint disease of the left knee for further evidentiary development.  It now returns for appellate review. 

During the pendency of the claim, in a June 2015 rating decision, the Appeals Management Center granted service connection for limited extension of the left knee and assigned a noncompensable evaluation effective June 12, 2015.  Accordingly, as the limited extension of the left knee is part and parcel of adjudication of entitlement to a higher initial evaluation for service-connected degenerative joint disease of the left knee, the Board will also adjudicate the issue of entitlement to a compensable initial evaluation for limited extension of the left knee.

Additionally, as discussed below, the issue of entitlement to a TDIU has been raised by the record and is properly before the Board.  Thus, it has been listed on the title page.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

Throughout the rating period on appeal the Veteran's service-connected degenerative joint disease of the left knee and service-connected limited extension of the left knee have been manifested by pain productive of noncompensable limitation of motion of no worse 95 degrees of flexion and 5 degrees of extension.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 percent for degenerative joint disease of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5010 (2016).

2.  The criteria for a compensable initial evaluation for limited extension of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5261 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's decided claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Additionally, the Board finds the January 2015 remand directives of affording the Veteran an examination for his left knee disability and obtaining additional identified medical records were accomplished, thus there has been substantial compliance with the prior Board remand.  See Stegall v. West, 11 Vet. App. 268 (1998).

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. § 4.1 (2016).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2016).

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2016); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  VA must consider whether to "stage" the rating, meaning assign different ratings at different times during the rating period to compensate the Veteran for times when the disability may have been more severe than at others. Consideration of the appropriateness of a staged rating is required for increased rating claims, irrespective of whether it is an initial rating at issue or instead an established rating.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).

The August 2010 rating decision assigned a 10 percent rating under DC (DC) 5010 for degenerative joint disease of the left knee.  DC 5010 is identical to DC 5003, which provides that arthritis of a major joint is to be rated under the criteria for limitation of motion of the affected joint.  See 38 C.F.R. § 4.71a, DC 5003 (West 2015).  For the purpose of rating disabilities due to arthritis, the knee is considered a major joint.  See 38 C.F.R. § 4.45 (2016).  Where the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application.

Normal range of motion of the knee is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71a, Plate II.

Additionally, in evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40 (2016).  Pain on movement, swelling, deformity, or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing, and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45 (2016).  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59 (2016); Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that 38 C.F.R. § 4.59 applies to disabilities other than arthritis).  However, painful motion alone is not a functional loss without some restriction of the normal working movements of the body.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).

Under DC 5260, limitation of flexion of the leg provides a noncompensable rating if flexion is limited to 60 degrees, and a 10 percent rating where flexion is limited to 45 degrees.

In this case, a compensable rating under DC 5260 is not warranted.  VA examinations dated in August 2010 and June 2015 noted left knee flexion of 110, and 95 degrees, respectively.  These findings include consideration of additional functional loss associated with the onset of pain and repetitive motion testing.  Additionally, a June 2009 VA treatment record, which is proximate to the Veteran's November 2009 claim for a left knee disability, noted in part, with respect to the Veteran's left knee, the existence of crepitus but no erythema or swelling and full range of motion.  See Romanowsky v. Shinseki, 26 Vet. App. 289 (2014).  A July 2009 VA treatment record noted, in part, decreased flexion of the Veteran's knees but did not provide a finding in degrees.  The July 2009 VA treatment record also noted, in part, swelling, increased pain and decreased function of the left knee.  Collectively, the flexion measurements recorded during the period on appeal do not correspond to the 45 degrees of maximum flexion required for compensable rating under DC 5260.

A compensable rating is also not warranted under DC 5261.  Under DC 5261, limitation of extension of the leg provides a noncompensable rating if extension is limited to five degrees, a 10 percent rating if limited to 10 degrees, and a 20 percent rating if limited to 15 degrees.  As noted above, the June 2015 rating decision granted service connection for limited extension of the left knee and assigned a noncompensable evaluation.  

In this regard, VA examinations dated in August 2010 and June 2015 noted left knee extension of zero and 5 degrees, respectively.  These findings include consideration of additional functional loss associated with the onset of pain and repetitive motion testing.  Additionally, as noted above, a June 2009 VA treatment record noted, in part, full range of motion of the left knee.  A July 2009 VA treatment record noted, in part, decreased extension of the Veteran's knees but did not provide a finding in degrees.  The record does not indicate any findings of extension limited to 10 degrees that might warrant a compensable rating. 

Absent a compensable level of limited motion, the highest rating available for arthritis of a major joint such as a knee is 10 percent, pursuant to DC 5003 and 5010.

In regard to limitation of motion, the Board has also considered whether higher or separate ratings would be warranted for the left knee disability on the basis of additional functional impairment and loss.  See DeLuca, 8 Vet. App. at 204-7; 38 C.F.R. §§ 4.40, 4.45, 4.59.  During the August 2010 VA examination, the Veteran reported severe flare-ups, two to three times a month, with a duration of one day, and during which he did not participate in routine chores or activities and avoided driving or leaving the home.  During the August 2010 VA examination, the Veteran also reported symptoms which included pain, swelling, weakness and incoordination.  During the June 2015 examination, the Veteran reported that overuse of the left knee, such as excessive walking, increased his left knee pain, resulting in a need to stop and/or rest.  The Board finds that any additional functional loss and impairment is not to the degree to warrant a compensable rating under DC 5260 or under DC 5261.  38 C.F.R. § 4.71a, DC 5260, 5261.  The objective clinical findings do not reflect a level of functional impairment comparable to a compensable rating under DC 5260 or DC 5261.  The August 2010 examiner did not express an opinion as to what degree the Veteran's left knee would be limited during a flare-up.  The June 2015 examiner could not express an opinion as to what degree the Veteran's left knee would be limited during a flare-up or if pain, weakness, fatigability or incoordination significantly limited functional ability with repeated use over a period of time without resorting to mere speculation.  However, even with repetitive testing, the Veteran's range of motion with respect to his left knee did not change during either examination.  As a result, the Veteran's symptoms and manifestations are adequately compensated by the assigned disability rating of 10 percent for his left knee disability.  

Additionally, concerning the range of motion findings of the Veteran's left knee joint at issue, the Board notes that the August 2010 joints examination report and June 2015 knee and lower leg disability benefits questionnaire do not include passive range of motion and do not specify range of motion with and without weight-bearing.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  The fundamental issue with respect Correia is that VA examinations perform adequate joint testing for pain.  Generally, active range of motion testing produces more restrictive results than passive range of motion testing, in that passive range of motion testing requires the physician to force the joint through its motions.  There is no indication that the range of motion testing in these examinations was performed other than on weight-bearing.  Therefore, there is no prejudice to the Veteran in relying on these VA examinations that involved active range of motion testing because such results tend to produce the "worst case scenario" of impairment and thus would tend to support the highest possible rating.

Under DC 5257, slight impairment of either knee, including recurrent subluxation or lateral instability, warrants a 10 percent evaluation.  A 20 percent evaluation requires moderate impairment, while a 30 percent evaluation requires severe impairment.  During the August 2010 VA joint examination, the Veteran reported symptoms including the left knee giving away, instability, and locking episodes of one to two times a year, but no episodes of dislocation or subluxation.  Additionally, upon physical examination, the August 2010 VA examiner specifically provided a finding of no instability.  The June 2015 VA examiner found there was no history of recurrent subluxation, lateral instability or recurrent effusion.  The June 2015 VA examiner performed joint stability testing of the left knee and found there was no joint instability.  Specifically, anterior instability, tested via the Lachman test, provided a normal finding, and posterior instability, tested via the Posterior drawer test, also provided a normal finding.  Similarly, testing conducted to assess medial instability and lateral instability also provided normal findings.  Nothing in the other medical evidence of record supports a finding of recurrent subluxation or instability of the left knee.  Therefore, DC 5257 is not for application in this case.

The Board observes that the manifestations for evaluation under DCs 5256, 5259, 5262 and 5263 are not applicable, as the presence of ankylosis, genu recurvatum, impairment of the tibia and/or fibula or dislocated semilunar cartilage of the left knee has not been demonstrated.  Moreover, even if DCs 5263 or 5259 were applicable to this case, neither provides for a rating in excess of 10 percent, which is the benefit currently being considered with respect to the left knee disability in this appeal.

The Board is cognizant of the fact that VA's Office of General Counsel held in VAOPGCPREC 9-2004 that separate ratings under DCs 5260 and 5261 may be assigned for disability of the same joint.  However, as discussed above, at no point did the aforementioned range of motion findings show limitation of motion to the extent necessary to warrant a compensable evaluation under DC 5260, or DC 5261.  

VA's Office of General Counsel also held in VAOPGCPREC 23-97 that a veteran who has arthritis and instability of the knee may be rated separately under DCs 5003 and 5257.  In VAOPGCPREC 9-98, General Counsel also held that if a veteran has a disability rating under DC 5257 for instability of the knee, and there is also x-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59.  In this case, however, the Board has already determined that DC 5257 is not for application as there was no evidence of recurrent subluxation or lateral instability of either knee.  Therefore, separate ratings are not warranted pursuant to VAOPGCPRECs 23-97 and 9-98.

In adjudicating a claim the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board acknowledges the Veteran's assertions that his left knee disability is more severe than evaluated, to include in his June 2012 substantive appeal, in which he stated, in part, that he cannot straighten his left knee, that it locked up, and that the pain at times was almost unbearable.  His endorsements are admissible and have been taken into consideration.  See Layno v. Brown, 6 Vet. App. 465 (1994).  The Board also considered the statements from the Veteran's friends, submitted in June 2010, which included reports of the Veteran's left knee pain.  The Veteran is not, however; competent to identify a specific level of disability of his left knee disability according to the appropriate DC.  Such competent evidence concerning the nature and extent of the Veteran's left knee disability has been provided by VA medical professionals who have objectively examined him.  The medical findings directly address the criteria under which the left knee disability is evaluated.  The Board finds these clinical records to be competent, objective, and probative evidence of record, and is therefore accorded greater weight than the Veteran's subjective complaints of increased symptomatology.  Even when considering the provisions of 38 C.F.R. §§ 4.40, 4.45 and 4.59, as well as the symptoms reported in the light most favorably to the Veteran, the evidence does not show the functional equivalent of disability required for a higher evaluation.

Finally, neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).  

For these reasons, the Board finds that the Veteran is not entitled to higher initial ratings for his degenerative joint disease of the left knee and limited extension of the left knee any time during the pendency of this case.  In making this determination the Board considered the application of "staged" ratings, but found no distinctive periods where the Veteran's service-connected left knee disabilities met or nearly approximated the criteria for a rating in excess of 10 percent at any time during the pendency of this case.


ORDER

Entitlement to an initial evaluation in excess of 10 percent for degenerative joint disease of the left knee is denied.

Entitlement to a compensable initial evaluation for limited extension of the left knee is denied.


REMAND

As noted above, the Board finds that the issue of entitlement to a TDIU has been raised by the record.  Specifically, a September 2009 administrative note, contained with the Veteran's VA treatment records, noted that Veteran was unable to work and was 100 percent disabled due to his left knee, lower back and hepatitis C.  Additionally, in a June 2010 statement the Veteran reported that as a result of his left knee injury he was awarded disability benefits from the Social Security Administration.  He further reported that medical personnel expressed opinions that he would never return to the workforce.  During the August 2010 VA joints examination the Veteran reported that he left his job as a brick and block mason, in part, due to his left knee condition.  Thus, the issue of entitlement to a TDIU has been raised in connection with the issues for higher initial ratings for his left knee disabilities. See Rice v. Shinseki, supra.

To date, the Veteran has not been provided with the VCAA notice requirements for a TDIU claim.  Therefore, on remand, the AOJ should send the Veteran proper notice, afford him the opportunity to file a formal claim for TDIU, and then adjudicate this matter in the first instance to avoid any prejudice to him.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with appropriate notice regarding the TDIU claim and request that the Veteran complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, and VA Form 21-4192, Request for Employment Information In Connection With Claim for Disability Benefits.

2.  Finally, after undertaking any other development deemed appropriate, adjudicate entitlement to a TDIU, with consideration of whether the Veteran's TDIU claim should be referred to the Director of VA Compensation Service for extraschedular consideration.  If the benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


